The plaintiff in error was convicted in the district court of Blaine county in September, 1923, on a charge of selling whisky to a minor. He was convicted and sentenced to pay a fine of $100 and to serve 60 days in the county jail. His appeal was filed in this court in January, 1924. No briefs have been filed. We have examined the record, and no error is apparent. The evidence was conclusive, the instructions fair, and no exceptions taken during the course of the trial to the ruling of the court nor the instructions.
The case is affirmed.
BESSEY, P.J., and DOYLE, J., concur.